Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to amendments filed on March 18, 2022.
Claims 1-6, 8-14, and 18-20 are currently pending.
Claims 1, 6, 8-10, 12, 14, 18, and 20 have been amended.
Claims 7 and 15-17 have been cancelled.

Claim Rejections - 35 USC § 103
The previous rejection of claim 6, 8-11, 13-16, and 20 under 35 U.S.C. 103 as being unpatentable over Linden in view of Davids is withdrawn in view of Applicant’s amendment.  Independent claims 6 and 14 have been amended to include language from claim 17, which was previously indicated allowable.  As indicated in the Final Rejection mailed February 1, 2022, the prior art does not teach: “the similarity matrix is associated with a first user pair between the first user and the second user, wherein the second similarity matrix is associated with a second user pair between the first user and the third user, and wherein the first user pair and second user pair are ordered based on determining a difference between the first similarity score and the second similarity score.”  Therefore, the claims are allowable in view of the prior art and the rejection is withdrawn.

Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered and they are  persuasive.  As indicated above, previously indicated allowable subject matter has been incorporated into independent claims 6 and 14 and the claims are allowable in view of the prior art.  Applicant’s arguments, beginning on page 7 of remarks, are persuasive.

Conclusion
Claims 1-6, 8-14, and 18-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121